DETAILED ACTION
The following Office action concerns Patent Application Number 16/483,293.  Claims 1-14, 16-18 and 20-22 are pending in the application.  Claims 16-18 and 20-22 are withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed June 4, 2021 has been entered.
Election/Restrictions
A restriction requirement was sent to the Applicant on May 28, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on June 4, 2021 and elected Group I, claims 1-14, without traverse.  Accordingly, claims 16-18 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 8, 9, 11-14 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Kell et al (US 10,883,011).
Kell et al teaches a molecular ink comprising silver carboxylate, polymer binder and solvent (col. 2, lines 20-25).  The silver carboxylate includes silver neodecanoate (col. 4, line 55).  The polymer binder includes polyester (col. 5, lines 11-15).  The solvent includes pyridine and octanol (col. 5, line 53 and col. 6, line 1).  Pyridine is a cyclic organic amine.
The amount of silver carboxylate is 30-60 % by weight and the amount of binder is 0.1-10 % by weight (col. 2, lines 20-25).  The amount of solvent is about 15-94 % by weight (col. 5, lines 39-45).  Since pyridine is a solvent, the amount of pyridine (organic amine) is 15-94 % by weight.  The polyester 
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the instantly claimed binder and solvent components and resultant properties would have been obvious to a person of ordinary skill in the art since Kell et al teaches a molecular ink comprising each of the recited components polymers within the claimed ranges.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Kell et al in view of Wu et al (US 2014/0342083).
Kell et al teaches a molecular ink comprising silver neodecanoate as described above.  Kell et al does not teach that the amount of silver neodecanoate is at least 70 % by weight.
However, Wu et al teaches a conductive paste comprising silver neodecanoate (par. 17).  The amount of silver neodecanoate is 10-90 % by weight of the paste (par. 20).  The amount of the metal carboxylate is as high as possible to permit high conductivity (par. 21).  A person of ordinary skill in the art would have been motivated to combine the higher amount of silver neodecanoate of Wu et al with the molecular ink of Kell et al in order to obtain high conductivity.
7 is rejected under 35 U.S.C. § 103 as being unpatentable over Kell et al in view of Son et al (US 2014/0076620).
Kell et al teaches a molecular ink comprising a solvent as described above.  Kell et al does not teach that the solvent includes 2-ethylhexylamine.
However, Son et al teaches a solution of silver neodecanoate in a solvent (par. 90-92).  The solvent includes 2-ethylhexylamine (par. 93).  It would have been obvious to a person of ordinary skill in the art to combine the solvent of Son et al with the ink composition of Kell et al comprising silver neodecanoate in order to include a known solvent for the silver neodecanoate in the ink.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Kell et al in view of Clauss et al (US 2010/0048813).
Kell et al teaches a molecular ink comprising polyester binder as described above.  Kell et al does not teach that the polyester is hydroxyl-terminated.
However, Clauss et al teaches an hydroxyl-terminated polyester which is useful as a binder in printing inks and coatings to provide outstanding performance properties (par. 136-137, 186, 189).  
Kell et al teaches a molecular ink comprising a polyester binder wherein the ink is applied to a surface by printing (col. 2, line 44).  Clauss teaches an hydroxyl-terminated polyester which is useful as a binder in printing inks and coatings to provide outstanding performance properties (par. 136-137, 186, 189).  A person of ordinary skill in the art would have been motivated to combine the hydroxyl-terminated polyester of Clauss et al with the ink of Kell et al in order to obtain an ink having outstanding properties for printing.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 8, 2021